DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-6 get priority back to March 16, 2018 since they do not require a balloon. Claims 12-14 and 18-20 require a balloon and get priority to July 18, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan et al. (US 6884247; “Hagan”).
Claim 1, Hagan discloses a method for the refixation of a loosened implant to bone (col. 1), the method comprising: providing access to a boundary region between the loosened implant and the bone (Fig. 2; cols. 2-4); removing abnormal interface tissue, wear debris and/or bone cement debris from the boundary region (cols. 2-4) while the loosened implant remains in the bone (col. 1, lines 44-46); and inserting a thermoplastic polymer (col. 4, lines 39-47) into the boundary region so that the thermoplastic polymer engages the loosened implant and the bone and thereby effects refixation of the loosened implant to the bone (cols. 2-4).
Claim 2, Hagan discloses the method according to claim 1 wherein the thermoplastic polymer is inserted into the boundary region by heating the thermoplastic polymer to a flowable state, flowing the thermoplastic polymer into the boundary region so that the thermoplastic polymer engages the loosened implant and the bone, and cooling the thermoplastic polymer to a solid state (col. 4, lines 4-51).
Claim 3, Hagan discloses the method according to claim 1 wherein the thermoplastic polymer comprises an adhesive polymer (col. 4, lines 25-51).
Claim 4, Hagan discloses the method according to claim 1 wherein the thermoplastic polymer comprises a non-adhesive polymer (col. 4, lines 25-51).
Claim 5, Hagan discloses the method according to claim 1 wherein providing access to the boundary region is effected by advancing a cannula to the boundary region, and further wherein the thermoplastic polymer is inserted into the boundary region through the cannula (cols. 3-4).
Claim 6, Hagan discloses the method according to claim 1 wherein removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al. (US 6884247; “Hagan”), in view of Chin et al. (US 2009/0062871; “Chin”).
Claim 12, Hagan discloses a method for the refixation of a loosened implant to bone (cols. 2-4), the method comprising: providing access to a boundary region between the loosened implant and the bone (Figs. 2-4; cols. 2-4); removing abnormal interface tissue, wear debris and/or bone cement debris from the boundary region (cols. 2-4) while the loosened implant remains in the bone (col. 1, lines 44-46).
However, Hagan does not disclose inserting a balloon into the boundary region; and inflating the balloon so that the inflated balloon engages the implant and the bone and thereby effects refixation of the loosened implant to the bone.
Chin discloses inserting a balloon (Figs. 1-5; paragraph [0063]; abstract) into a boundary region (Fig. 8); and inflating the balloon so that the inflated balloon engages the surrounding region and can thereby effect refixation of the loosened implant to the bone (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine using the balloon of Chin, with the method of Hagan, in order to help have visualization of the surgical region and dispense material to the region of interest (abstract).
Claim 13, Hagan in view of Chin discloses the method according to claim 12 wherein Chin teaches providing access to the boundary region is effected by advancing a cannula to the boundary region, and further wherein the balloon is inserted into the boundary region through the cannula (Fig. 27; paragraph [0111]).
Claim 14, Hagan in view of Chin discloses the method according to claim 12 wherein Hagan discloses removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).
Claim 18, Hagan discloses a method for the refixation of a loosened implant to a bone (cols. 2-4; Figs. 2-4), the method comprising: inserting bone fixation material into a boundary region so that the bone fixation material engages the loosened implant and the bone and thereby effects refixation of the loosened implant to the bone (cols. 2-4; Figs. 2-4).
However, Hagan does not disclose using a balloon.
Chin teaches advancing a balloon cannula into a boundary region (Figs. 1-27; abstract); inflating the balloon of the balloon cannula so that the balloon engages its surroundings, stabilizing the balloon relative to surgical site and sealing the perimeter of the cannula to the surroundings (abstract; paragraph [0063]); and using the balloon cannula, inserting bone fixation material into the boundary region so that the bone fixation material engages the surrounding material (abstract; paragraph [0063]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the balloon cannula of Chin, to the method of Hagan, in order to help have visualization of the surgical region and dispense material to the region of interest (abstract). 
Claim 19, Hagan in view of Chin discloses the method according to claim 18 wherein Hagan discloses the cannula is used to remove abnormal interface tissue, wear debris and/or bone cement debris from the boundary region before inserting the bone fixation material into the boundary region (col. 3). The combination of using the balloon cannula of Chin results in the claimed invention.
Claim 20, Hagan in view of Chin discloses the method according to claim 18 wherein Hagan discloses removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775